Electronically Filed
                                                          Supreme Court
                                                          SCWC-13-0000127
                                                          13-JUN-2014
                                                          08:23 AM
                           SCWC-13-0000127


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


    OAHU PUBLICATIONS INC., dba The Honolulu Star-Advertiser,

                  Petitioner/Plaintiff-Appellee,


                                  vs.


           NEIL ABERCROMBIE, in his official capacity
              as Governor of the State of Hawai'i,
                 Respondent/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-13-0000127; CIV. NO. 11-1-1871)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

          (By: Recktenwald, C.J., and Nakayama, J., and

   Circuit Judge Browning, in place of McKenna, J., recused,

  Circuit Judge Castagnetti, in place of Pollack, J., recused,

   and Circuit Judge Chang, in place of Wilson, J., recused)


          Petitioner/Plaintiff-Appellee’s application for writ of

certiorari filed on May 2, 2014, is hereby accepted. 

          IT IS FURTHER ORDERED that no oral argument will be
heard in this case.    Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED:    Honolulu, Hawai'i, June 13, 2014.
Diane D. Hastert,
Robert H. Thomas,
                /s/ Mark E. Recktenwald

Mark M. Murakami, and

Christopher J.I. Leong
           /s/ Paula A. Nakayama

for petitioner

                                  /s/ R. Mark Browning

Charleen M. Aina

for respondent
                   /s/ Gary W.B. Chang


                                  /s/ Jeannette H. Castagnetti